       Case 1:21-cv-01321-JEB Document 5 Filed 06/11/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA
                                     )
 BRANDON POPE                        )
                           Plaintiff )
                                     )
                v.                   )
                                       Civil Action No: 1:21-cv-1321
                                     )
 THE OFFICE OF DOUG LAMBORN, ) (JEB)
 U.S. HOUSE OF REPRESENTATIVES, )
 COLORADO, 5TH DISTRICT              )
                         Defendant )

                 AFFIDAVIT OF SERVICE ON THE DEFENDANT

       I served a copy of the Summons and Complaint in the above captioned case on

the Defendant, by certified mail, return receipt requested, as follows:

       a.      Certified Mail Article No:     7020 0090 0001 2797 9414
       b.      Delivered on:                  May 28, 2021
       c.      Delivery address:              C/O Office of House Employment Counsel
                                              1036 Longworth House Office Building
                                              Washington, DC 20515

Although the certified mail card was never returned, the USPS tracking information
reflects that service was made as indicated above. See Exhibit 1, USPS Tracking
Information.
                                      Signed and Respectfully Submitted,




                                      Leslie D. Alderman III (DC Bar No. 477750)
                                      ALDERMAN, DEVORSETZ & HORA, PLLC
                                      1025 Connecticut Ave., NW,
                                      Suite 615
                                      Washington, DC 20036
                                      Tel: 202-969-8220
                                      lalderman@adhlawfirm.com
                                      Attorney for Plaintiff



                                             1
